Citation Nr: 1749337	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-18 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for mitral valve prolapse, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Detroit, Michigan that denied the Veteran's claims.

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disability, to include PTSD, depression, and anxiety is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2. The Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3. Mitral valve prolapse has not been shown during the pendency of the appeal.



CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2017).

VA's duty to notify was satisfied for the claim before the Board by letter dated January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  
II. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including hypertension,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. An acquired psychiatric disability, to include PTSD, depression, and anxiety

The Veteran contends that her acquired psychiatric disability, to include PTSD, depression, and anxiety is a result of her active duty service. 

With regard to the first element of service connection, a current disability, the Veteran presents a current diagnosis of persistent depressive disorder.  See December 2015 VA Initial PTSD Disability Benefits Questionnaire (DBQ). 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, although no psychiatric disorder was noted on the Veteran's entrance examination, her report of medical history taken at entrance  shows that she reported having symptoms of depression or excessive worry prior to service.  See September 1985 Report of Medical History.  Yet, the Veteran has consistently claimed, in part, that while she was in basic training, she was awakened from her sleep one night to find a man dressed in camouflage and a mask over his face standing over her in her room.  See September 2011 and February 2012 written statements, January 2013 Notice of Disagreement (NOD), and March 2014 hearing testimony.  She reported that when she saw him he ran out of her room and down the hall.  She indicated that since that incident she has experienced an increase in stress, anxiety and depression.  The Veteran stated that she did not report that incident nor was she treated for her symptoms because she did not want to be put out of the military.  See page 10 of the Hearing Transcript.
A June 2000 Detroit Veteran Affairs Medical Center (VAMC) Progress Note details treatment of the Veteran for support secondary to manipulation and emotional abuse by her spouse. 

In an August 2011 Detroit VAMC Clinical Note, the Veteran reports symptoms of depression, mind racing, avoidance, feeling numb in her life in general, lack of trust in others, and having minimal patience for anything since she was approximately 20 years old.  Examiner diagnosed Veteran with Depressive Disorder and noted a significant trauma history, beginning at a young age and has not engaged in therapy to work through her issues.  Further, examiner noted that after assessment, the sexual assault discussed by the Veteran did not occur during her active military service.

In an August 2011, Detroit VAMC Behavioral Clinic Note, the Veteran stated that her depression was related to "the sexual things that happened way back when I was a kid and different things happened while growing up.  I get layered up with things."

In January 2012, in response to a request for records, Dr. R. L. responded that under her care, the Veteran has only been treated for gynecological issues not to include PTSD. 

In December 2015, as required by the June 2015 Board remand, the Veteran attended a VA PTSD DBQ Examination.  Examiner diagnosed persistent depressive disorder.  Further, the examiner opined that the Veteran's diagnosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the medical record indicates pre-existing anxiety and depression at the time of her entry into the military.  Her written statements in 2011 and psychotherapy notes indicated significant psychiatric problems prior to her service, and that these problems stemmed from childhood and a sexual assault prior to service.  During the interview, she did not mention her counseling in childhood or her marriage counseling or her depression and/or anxiety that was indicated on her report of medical history.  The Veteran reported that her service was difficult due to the general culture.  She reported feeling out of place and on-edge.  She denied mental health treatment in 1986, but stated that she was rattled by an incident in which a man entered her room one night.  Psychometric testing was consistent with significant depression and social aversion.  The consensus among previous treatment providers is that the Veteran's most likely diagnosis is a depressive disorder and PTSD-like problems stemming from her life prior to service.  In her prior therapy at the VA in 2000, treatment notes focused more on her relationship problems.  On the whole, aside from the Veteran's recollection given in recent years, there is no evidence of service-related PTSD, and there is no evidence that the Veteran's persistent depressive disorder began during her service or was exacerbated by her service.

In January 2016, the Veteran submitted VA 21-4138 Statement in Support of Claim.  She noted that before entering the military she had difficult situations in life, notably a divorce, but that she felt that she was coping with them adequately.  Further, that it seemed like a safe environment until the night she woke up with what appeared to be a male wearing combat fatigues and camouflage paint on his face.  She stated that this was disorienting and frightening and those who thought about reporting it to anyone were bullied into keeping quiet about it.  Further, she felt threatened and that her thoughts and fears were minimized and to this day feels jumpy, easily irritated, distrustful, angry, anxious, threatened, and apprehensive. 

The Board finds that the December 2015 opinion is the most probative evidence.  The examiner considered the history in detail, and provided a definitive opinion that was adequately supported by reasons.  The opinions were accompanied by a rationale for the conclusion reached and specifically discussed related VA treatment records included in the record.  Accordingly, it is given great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008).

The Board has also considered the statements and testimony by the Veteran.  She is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Veteran has provided a highly variable, and therefore unreliable, history.  At times she reported her depression was a result of childhood sexual trauma while in other instances indicated it was result of an incident during active duty where she awoke to a man standing over her and another instance of a man rappelling through a window in her barracks towards her.  Accordingly, her reports are of limited probative value.

Further, the probative December 2015 VA examiner explicitly found that the criteria for a diagnosis of PTSD had not been met and there is no other evidence of a diagnosis of PTSD.  In addition, it was noted that the Veteran's depressive disorder most likely stemmed from her life experiences prior to service.  The evidence is, therefore, against the grant of service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  

There is no other credible and competent evidence linking a current psychiatric disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

B. Hypertension

The Veteran contends that her hypertension is a result of her active duty service and training during that time.

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of hypertension.  See December 2015 Hypertension DBQ Examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, Veteran was noted to have elevated blood pressure on her enlistment exam.  See September 1985 Service Treatment Record.

With regard to the third element of service connection, nexus, the Board does not find that there is sufficient competent and credible medical evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

As noted above, the Veteran exhibited blood pressure reading during her service entrance exam, specifically, readings of 150/90, 142/84, and 140/88. 

The Veteran's VA treatment records indicate blood pressure readings of 118/66 on March 16, 2001; 132/70 on May 6, 2003; 130/72 on May 16, 2003; and 119/65 on August 11, 2011.

The Veteran's private medical records indicate blood pressure readings of 119/69 on May 15, 2007; 126/77 on May 27, 2008; 112/72 on July 21, 2009, 124/73 on August 3, 2010; and 125/73 on August 5, 2011.

In January 2013, Dr. S. K. noted that the Veteran suffers from hypertension that was exacerbated by her duty while in the military.

In March 2014, the Veteran attended a Board hearing.  She testified to her hypertension starting right when she got out of service. 

In December 2015, as required by the June 2015 Board remand, the Veteran attended a VA Hypertension DBQ Examination.  The examiner diagnosed the Veteran with hypertension.  He opined that it is less likely than not that the Veteran's hypertension was caused by or the result of her active duty service.  Rationale stated was that there clear evidence on the enlistment physical that hypertension was present prior to service with no evidence of aggravation.  Further, Veteran has suffered no complications of hypertension and records BP over the last 15 years, both at the Detroit VA and at Veteran's private gynecologist have been normal on treatment.  A letter from Dr. S. K. states that hypertension was aggravated by vigorous activity during military service.  However, no documentation is provided to support the assertion that blood pressure has been aggravated since then.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension.  In this regard, the Board places great probative weight on the December 2015 VA medical opinion that concluded that her hypertension was not a result of her active duty service.  The Board finds that, collectively, the opinion clearly reflects consideration of the Veteran's medical history, including her service treatment records, VA treatment records, and private treatment records documenting her blood pressure readings through the years, as well as the lay statements of record, including her statements concerning the onset of symptoms, and provides a complete rationale supported by the evidence of record.  Furthermore, the opinions offer a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Therefore, the Board accords the greatest probative weight to the December 2015 VA medical opinion.

Therefore, based on the foregoing, the Board finds that service connection for hypertension is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; Gilbert, supra.

C. Mitral Valve Prolapse

The Veteran contends that her mitral valve prolapse (MVP) is a result of her active duty service and is secondary to her hypertension disability.

With regards to the first element of service connection, a current disability, the Veteran attended a December 2015 Heart Conditions VA examination.  Upon examination, the examiner noted that echocardiogram results did not show mitral prolapse and the mitral valve was normal.  While, the Veteran's private physician submitted medical notation of a MVP, examiner notes the basis for that diagnosis is not stated, no echocardiogram or other imaging is referenced, and none appear in the Veterans claims file.  Examiner further posits that may have been a clinical diagnosis.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Under any theory of entitlement, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

As no current diagnosis of a MVP disability is shown, service connection cannot be granted for a MVP disorder at this time.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine but there is no doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER


1. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety is denied.

2. Entitlement to service connection for hypertension is denied.

3. Entitlement to service connection for mitral valve prolapse, to include as secondary to hypertension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


